Nichols, Presiding Judge.
1. The judgment of this court; Occidental Life Ins. Co. v. Templeton, 107 Ga. App. 322 (130 *122SE2d 168), affirming the judgment of the trial court which denied the defendant’s motion for judgment notwithstanding the verdict, having been reversed by the Supreme Court of Georgia in Occidental Life Ins. Co. v. Templeton, 219 Ga. 39 (131 SE2d 530), and direction given in the remittitur to this court that “action be taken by the Court of Appeals as may be necessary to give effect to the opinion filed [by the Supreme Court] in the case,” the judgment of this court is vacated and the judgment of the trial court which denied the defendant’s motion for a judgment notwithstanding the verdict is reversed and direction given that such judgment be rendered in accordance with the mandate of the Supreme Court.
Decided June 27, 1963.
Fulcher, Fulcher, Ilagler & Harper, J. Walker Harper, for plaintiff in error.
Jeff D. Curry, Randall Evans, Jr., contra.
2. In view of the direction given this court by the Supreme Court the defendant’s motion that the judgment of affirmance by this court be adhered to on other grounds must be denied.

Judgment reversed with direction.


Frankum and Jordan, JJ., concur.